Case: 21-1961    Document: 37           Page: 1       Filed: 06/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   DONALD L. BAKER,
                    Plaintiff-Appellant

                                  v.

      GINA M. RAIMONDO, SECRETARY OF
   COMMERCE, KATHERINE K. VIDAL, UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
               Defendants-Appellees
              ______________________

                        2021-1961
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:20-cv-01245-AJT-
 MSN, Judge Anthony J. Trenga.

           -------------------------------------------------

                   DONALD L. BAKER,
                    Plaintiff-Appellant

                                  v.

       GINA M. RAIMONDO, SECRETARY OF
      COMMERCE, ANDREW I. FAILE, ACTING
Case: 21-1961    Document: 37     Page: 2    Filed: 06/13/2022




 2                                        BAKER   v. RAIMONDO



  COMMISSIONER FOR PATENTS, U.S. PATENT
 AND TRADEMARK OFFICE (USPTO), KATHERINE
  K. VIDAL, UNDER SECRETARY OF COMMERCE
 FOR INTELLECTUAL PROPERTY AND DIRECTOR
       OF THE UNITED STATES PATENT AND
      TRADEMARK OFFICE, ROBIN O. EVANS,
     DIRECTOR, TC 2800, USPTO, ELGIN ENAD,
    SUPERVISORY PE, ART UNIT 2837, USPTO,
  DAVID S. WARREN, PE, ART UNIT 2837, USPTO,
    MARLON T. FLETCHER, PE, ART UNIT 2837,
   USPTO, DANIEL SWERDLOW, ART UNIT 3649,
                    USPTO,
               Defendants-Appellees

     UNKNOWN EMPLOYEES OF THE DEPARTMENT
           OF COMMERCE AND USPTO,
                     Defendant
               ______________________

                        2021-2116
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:20-cv-01367-CMH-
 MSN, Senior Judge Claude M. Hilton.
                  ______________________

                  Decided: June 13, 2022
                  ______________________

      DONALD L. BAKER, Tulsa, OK, pro se.

     MATTHEW JAMES MEZGER, Office of the United States
 Attorney for the Eastern District of Virginia, United States
 Department of Justice, Alexandria, VA, for defendants-ap-
 pellees. Also represented by JESSICA D. ABER.
                   ______________________
Case: 21-1961     Document: 37     Page: 3    Filed: 06/13/2022




 BAKER   v. RAIMONDO                                         3



 PER CURIAM.
      Donald L. Baker appeals from two judgments of the
 United States District Court for the Eastern District of Vir-
 ginia dismissing two complaints filed by Dr. Baker for lack
 of subject matter jurisdiction. For the reasons below, we
 affirm both judgments.
                        BACKGROUND
      Dr. Baker represented himself before the U.S. Patent
 and Trademark Office (USPTO) in the prosecution of the
 four patent applications at issue in this appeal. SAppx.
 11. 1 In 2020, dissatisfied with the examination process,
 and before filing any administrative appeals, Dr. Baker
 filed two civil actions against the Secretary of Commerce,
 the Director of the (USPTO), and various unnamed USPTO
 employees in the Eastern District of Virginia, alleging that
 the patent examiners assigned to his applications were un-
 qualified, engaged in fraud, and acted in bad faith.
 SAppx. 1, 6–37.
     These are not the first cases Dr. Baker has pursued re-
 garding the USPTO’s determinations in these applications.
 In 2019, Dr. Baker sued the Director and other USPTO em-
 ployees in the Northern District of Oklahoma, similarly al-
 leging that the examiners assigned to his patent
 applications used “junk science,” falsified material facts,
 and generally acted in bad faith. See Baker v. Iancu,
 No. 19-cv-0289, 2019 WL 5395449, at *1 (N.D. Okla.
 Oct. 22, 2019), aff’d, 809 F. App’x 552, 553 (10th Cir. 2020).


     1   Citations to “SAppx.” refer to the appendix at-
 tached to the Appellees’ brief in Appeal No. 21-1961. Be-
 cause the contents of the appendices in the two appeals at
 issue overlap significantly, we typically cite only to the ap-
 pendix in Appeal No. 21-1961. Where appropriate, we cite
 to the appendix attached to the Appellees’ brief in the com-
 panion case as “Appeal No. 21-2116 SAppx.”
Case: 21-1961      Document: 37       Page: 4     Filed: 06/13/2022




 4                                            BAKER   v. RAIMONDO



 The Northern District of Oklahoma ultimately determined
 that it lacked subject matter jurisdiction for two reasons.
 Id. at *2. First, because Dr. Baker “admit[ted] that he did
 not file an appeal to the” Patent Trial and Appeal Board,
 he had thus had not exhausted his administrative reme-
 dies, as he was required to do before filing suit in district
 court. Id. And second, a patent applicant may only appeal
 final decisions of the Board to the Eastern District of Vir-
 ginia or the Federal Circuit. Id. Thus, the Northern Dis-
 trict of Oklahoma was “not the proper court [in which] to
 seek judicial review of the denial of a patent application.”
 Id. Accordingly, the district court dismissed the case with-
 out prejudice for lack of jurisdiction. Id. at *4. The Tenth
 Circuit affirmed, Baker, 809 F. App’x at 553, 2 and the Su-
 preme Court denied Dr. Baker’s petition for a writ of certi-
 orari, 141 S. Ct. 624 (2020).
       In October 2020, Dr. Baker filed the first of the com-
 plaints at issue in this appeal in the Eastern District of
 Virginia, a complaint effectively identical to that in the Ok-
 lahoma case. SAppx. 6–37. Invoking various criminal stat-
 utes including the Racketeer Influenced and Corrupt
 Organizations Act, Dr. Baker sought, among other things,
 to prevent the USPTO from “falsif[ying] . . . paperwork and
 . . . material facts in prior art,” “obstructi[ng] . . . his patent
 applications,” and using “junk engineering in patent exam-
 ination.” SAppx. 30. Dr. Baker listed only two patent ap-
 plications as being at issue, SAppx. 11, but attempted to



     2   The district court indicated only that the case was
 “dismissed for lack of jurisdiction,” without clarifying
 whether the case was dismissed with or without prejudice.
 Baker, 2019 WL 5395449, at *4. On appeal, the Tenth Cir-
 cuit remanded “only for the [district] court to amend its
 judgment to reflect that the dismissal is without prejudice.”
 Baker, 809 F. App’x at 553. Accordingly, the Oklahoma
 case was ultimately dismissed without prejudice.
Case: 21-1961     Document: 37     Page: 5    Filed: 06/13/2022




 BAKER   v. RAIMONDO                                         5



 reserve “any and all rights to raise and try” his other two
 pending applications, SAppx. 18.
     On November 4, 2020, Dr. Baker filed a notice with the
 district court indicating that the Supreme Court had de-
 nied certiorari in his Oklahoma case, which he asserted
 “remove[d] any bar to raising issues from” the Oklahoma
 case in the current Virginia case. SAppx. 39. The notice
 also informed the court that he planned to file another law-
 suit against the USPTO. SAppx. 39. Dr. Baker did so on
 November 12, 2020, filing a second lawsuit in the Eastern
 District of Virginia alleging almost identical claims against
 the USPTO regarding his two remaining patent applica-
 tions. See Baker v. Raimondo, No. 1:20-cv-1367, 2021 WL
 1381560, at *1 (E.D. Va. Mar. 30, 2021); see also Appeal
 No. 21-2116 SAppx. 16 (stating this case is a “[r]efiling” of
 the Oklahoma case).
     The Government moved to dismiss Dr. Baker’s com-
 plaints in both cases for lack of subject matter jurisdiction.
 Because both lawsuits presented “the same allegations and
 rest[ed] on the same issues” as the Oklahoma lawsuit, the
 district court determined that the doctrine of collateral es-
 toppel precluded Dr. Baker from relitigating his failure to
 exhaust his administrative remedies. SAppx. 1–2; Appeal
 No. 21-2116 SAppx. 1–4. Because it determined it did not
 have subject matter jurisdiction in either case, the district
 court granted the Government’s motions to dismiss.
 SAppx. 2; Appeal No. 21-2116 SAppx. 4.
    Dr. Baker appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     We review a district court’s dismissal of a complaint for
 lack of subject matter jurisdiction under the law of the re-
 gional circuit, here the Fourth Circuit. Toxgon Corp.
 v. BNFL, Inc., 312 F.3d 1379, 1380 (Fed. Cir. 2002). Under
 Fourth Circuit law, we review a district court’s dismissal
Case: 21-1961     Document: 37     Page: 6    Filed: 06/13/2022




 6                                         BAKER   v. RAIMONDO



 for lack of subject matter jurisdiction de novo. Taylor
 v. Kellogg Brown & Root Servs., Inc., 658 F.3d 402, 408
 (4th Cir. 2011). For the reasons below, we affirm the dis-
 trict court in both cases.
      On appeal, Dr. Baker argues the district court (1) “un-
 justly applied” collateral estoppel, Appellant’s Br. 3 1, and
 (2) erred in failing to address his reliance on various other
 sources of law, including his Bivens 4 claim and several pro-
 visions of the criminal code, id. at 2. We take each argu-
 ment in turn.
                               I
     We begin with Dr. Baker’s argument that the district
 court inappropriately applied the doctrine of collateral es-
 toppel to the two cases at issue. Dr. Baker asserts that by
 applying collateral estoppel, the district court “put[] its
 own convenience above the public damages of government
 corruption.” Id. at 1.
                               A
     Because the application of general collateral estoppel
 principles “is not a matter within the exclusive jurisdiction
 of this court, we must apply the law of the circuit in which
 the district court here sits, i.e., the Fourth Circuit.” Phar-
 macia & Upjohn Co. v. Mylan Pharms., Inc., 170 F.3d 1373,
 1381 n.4 (Fed. Cir. 1999). We note that the Fourth Circuit
 has, in some circumstances, declined to apply collateral es-
 toppel where the judgment in a prior case is supported by



     3   Citations to “Appellant’s Br.” refer to brief submit-
 ted by Dr. Baker in Appeal No. 21-1961. Because the con-
 tents of the briefs submitted by Dr. Baker in both appeals
 overlap significantly, we cite only to his brief in Appeal
 No. 21-1961.
     4   Bivens v. Six Unknown Named Agents of Fed. Bu-
 reau of Narcotics, 403 U.S. 388 (1971).
Case: 21-1961     Document: 37    Page: 7    Filed: 06/13/2022




 BAKER   v. RAIMONDO                                       7



 independently sufficient alternative holdings. See, e.g., In
 re Microsoft Corp. Antitrust Litig., 355 F.3d 322, 328
 (4th Cir. 2004). As the Fourth Circuit has explained,
 “where the court in the prior suit has determined two is-
 sues, either of which could independently support the re-
 sult, then neither determination is considered essential to
 the judgment. Thus, collateral estoppel will not obtain as
 to either determination.” Id. (quoting Ritter v. Mount St.
 Mary’s Coll., 814 F.2d 986, 993 (4th Cir. 1987)); see also
 Intell. Ventures I LLC v. Cap. One Fin. Corp., 937 F.3d
 1359, 1372–76 (Fed. Cir. 2019) (discussing Fourth Circuit
 law on this issue).
     In this case, the Oklahoma court determined that it
 lacked subject matter jurisdiction for two reasons—both
 because Dr. Baker did not exhaust his administrative rem-
 edies before the USPTO and because a patent applicant
 may only appeal final decisions of the Patent Trial and Ap-
 peal Board to the Eastern District of Virginia or the Fed-
 eral Circuit. Baker, 2019 WL 5395449, at *2 (“Plaintiff’s
 claims are subject to dismissal for failure to exhaust ad-
 ministrative remedies and for being filed in a court without
 jurisdiction over his claims.”). In other words, the Okla-
 homa court “determined two issues, either of which could
 independently support the result” of dismissal, Microsoft,
 355 F.3d at 328, and thus Fourth Circuit law indicates that
 collateral estoppel might not apply to either issue.
                              B
     Setting aside collateral estoppel, and without resolving
 that issue, we nonetheless affirm the district court’s dis-
 missal of both cases because it properly determined that it
 did not have jurisdiction. Specifically, because Dr. Baker
 did not exhaust his administrative remedies at the USPTO
 before filing suit, the district court did not have subject
 matter jurisdiction over his claims.
     A patent applicant who remains dissatisfied with the
 final decision of the Patent Trial and Appeal Board has two
Case: 21-1961    Document: 37      Page: 8    Filed: 06/13/2022




 8                                        BAKER   v. RAIMONDO



 primary options to appeal. He may appeal directly to the
 Federal Circuit. 35 U.S.C. § 141. Alternatively, he may
 sue the USPTO Director in the Eastern District of Virginia.
 35 U.S.C. § 145. To pursue either option, however, an ap-
 pellant must have received a “final decision” from the Pa-
 tent Trial and Appeal Board; that is, he must exhaust his
 administrative remedies before the USPTO. See § 141 (re-
 quiring a “final decision” from “an appeal to the Patent
 Trial and Appeal Board”); § 145 (requiring a decision from
 an appeal to the Patent Trial and Appeal Board); see also
 Pregis Corp. v. Kappos, 700 F.3d 1348, 1358 (Fed. Cir.
 2012) (“The Patent Act expressly provides an intricate
 scheme for administrative and judicial review of [US]PTO
 patentability determinations[.]”). When a statute requires
 that an appellant exhaust his administrative remedies, a
 district court cannot consider his case until those remedies
 are exhausted. See, e.g., McCarthy v. Madigan, 503 U.S.
 140, 144–45 (1992). In other words, without a final deci-
 sion from the Patent Trial and Appeal Board, courts are
 not allowed to consider claims regarding the USPTO’s pa-
 tentability determinations.
     In this case, Dr. Baker filed both Virginia lawsuits be-
 fore pursuing an administrative appeal to the Patent Trial
 and Appeal Board. As a result, the Patent Trial and Appeal
 Board has not issued a “final decision.” And without a final
 agency decision, the Eastern District of Virginia does not
 have subject matter jurisdiction to consider Dr. Baker’s
 claims. See Panos v. Dir. of the U.S. Pat. and Trademark
 Off., No. 3:14-cv-698, 2015 WL 5786826, at *7–9 (E.D. Va.
 Sept. 30, 2015) (finding no subject matter jurisdiction
 where appellant had filed an appeal brief to the Patent
 Trial and Appeal Board but ultimately abandoned that ap-
 peal, because there was no “final decision by the Board” for
 the court to review). The district court therefore does not
 have subject matter jurisdiction over Dr. Baker’s claims.
 For these reasons, we affirm the district court’s dismissal
 of Dr. Baker’s cases for lack of subject matter jurisdiction.
Case: 21-1961     Document: 37      Page: 9   Filed: 06/13/2022




 BAKER   v. RAIMONDO                                         9



                               II
     We turn next to Dr. Baker’s argument that the district
 court erred by not addressing the various other sources of
 law he raises in his complaint. Appellant’s Br. 2. Specifi-
 cally, Dr. Baker argues the district court should have con-
 sidered his claims brought under: (1) Bivens; (2) 18 U.S.C.
 §§ 242, 1001, and 1519; and (3) 5 C.F.R. § 2635.101.
     As an initial matter, we note that Dr. Baker did not re-
 spond to the Government’s arguments regarding these is-
 sues before the district court. In its motions to dismiss, the
 Government argued at length that Dr. Baker could not sus-
 tain a claim under these various sources of law. See
 SAppx. 46–56; see also SAppx. 44 (pursuant to the court’s
 local rules, Government providing explicit notice that “fail-
 ure to respond” to the Government’s motion “may result in
 the relief requested in this motion . . . being granted”).
 Dr. Baker submitted a response to the Government’s mo-
 tion but did not address the Government’s arguments re-
 garding these sources of law.            See SAppx. 57–61.
 Accordingly, Dr. Baker waived his arguments regarding
 these issues. See, e.g., Fresenius USA, Inc. v. Baxter Int’l,
 Inc., 582 F.3d 1288, 1296 (Fed. Cir. 2009) (“If a party fails
 to raise an argument before the trial court, or presents only
 a skeletal or undeveloped argument to the trial court, we
 may deem that argument waived on appeal[.]”). Neverthe-
 less, considering the leniency granted to pro se plaintiffs
 like Dr. Baker, we will consider the merits of his argument
 that the district court erred by not considering these
 sources of law. See McZeal v. Sprint Nextel Corp., 501 F.3d
 1354, 1356 (Fed. Cir. 2007) (we may grant pro se litigants
 “leeway on procedural matters”). We consider each argu-
 ment in turn.
     First, Dr. Baker argues the district court erred by not
 addressing his Bivens claim. Appellant’s Br. 2. “In Bivens,
 the Supreme Court held that a party may, under certain
 circumstances, bring an action for violations of
Case: 21-1961     Document: 37      Page: 10    Filed: 06/13/2022




 10                                         BAKER   v. RAIMONDO



 constitutional rights against Government officials in their
 individual capacities.” Brown v. United States, 105 F.3d
 621, 624 (Fed. Cir. 1997). Here, Dr. Baker sued the Secre-
 tary of Commerce and the USPTO Director in their official
 capacities. See SAppx. 1 (noting the complaint was filed
 against defendants in their official capacities); see also
 SAppx. 6–8, 29–32, 34 (including in list of defendants the
 “Secretary of Commerce” and “Director of USPTO,” among
 other official titles). A Bivens action, however, may not be
 brought against a federal employee in his official capacity.
 Doe v. Chao, 306 F.3d 170, 184 (4th Cir. 2002) (“[A] Bivens
 action does not lie against either agencies or officials in
 their official capacity.”). Accordingly, the court did not err
 in declining to consider Dr. Baker’s Bivens claim.
      Second, Dr. Baker argues the district court should have
 discussed his assertion of three criminal statutes—
 18 U.S.C. §§ 242, 1001, and 1519. Appellant’s Br. 2. None
 of these criminal statutes, however, provides Dr. Baker a
 cause of action. In other words, Dr. Baker may not file a
 civil case for the alleged violation of a criminal statute. See,
 e.g., Cort v. Ash, 422 U.S. 66, 79–80 (1975) (a “bare criminal
 statute,” with no indication of civil enforcement, does not
 give rise to a private cause of action). We thus find no error
 in the district court declining to consider these claims.
      Finally, Dr. Baker argues the trial court erred by not
 considering 5 C.F.R. § 2635.101. Appellant’s Br. 2. This
 federal regulation outlines the ethical obligations that
 must be upheld by employees of the Executive Branch. The
 same subpart of those regulations, however, specifically
 states that it does not create a private cause of action, i.e.,
 Dr. Baker cannot rely on it to pursue his case against the
 Government. See § 2635.106(c) (“A violation of this part . . .
 does not create any right or benefit . . . enforceable at law
 by any person against the United States, its agencies, its
 officers or employees, or any other person.”). Thus, the
 court did not err in declining to consider this claim.
Case: 21-1961    Document: 37    Page: 11    Filed: 06/13/2022




 BAKER   v. RAIMONDO                                     11



     Accordingly, we determine that the Eastern District of
 Virginia did not err in declining to consider these various
 sources of law presented by Dr. Baker. We have considered
 Dr. Baker’s remaining arguments and find them unpersua-
 sive.
                        CONCLUSION
     For the above reasons, we affirm the judgments of the
 Eastern District of Virginia dismissing Dr. Baker’s com-
 plaints for lack of subject matter jurisdiction.
                       AFFIRMED
                           COSTS
 No costs.